Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered. By way of this reply, Applicant has amended claims 1, 11, and 21-22, cancelled claims 5, 7-8, and 19, and introduced new claim 26.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 10, 2020.
Claims 1, 4, 6, 9-18, 20-22, and 25 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated April 7, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new grounds of rejection.
Claim 9 depends from claim 8, which is currently cancelled. It is impossible to understand how claim 9 is intended to limit a cancelled claim.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new grounds of rejection.
Claim 10 states that the method of claim 1 “implies tolerance or partial tolerance within said unmodified graft against the recipient's tissue”. It is not clear based upon the context of the term “implies” as to what this phrase means. It is not readily apparent how a series of steps can imply a fact. Logically, a set of facts can imply a conclusion, but it is not apparent how a set of method steps can imply a fact.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Applicant’s specification offers no context as to how the claimed method can “imply” a fact. For this reason, the term is indefinite.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new grounds of rejection.
The claim recites the limitation “…especially wherein both the modified graft and the unmodified graft are from the same donor…” The use of the word “especially” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-22, and 25 were previously rejected under 35 U.S.C. 103 as being unpatentable over Fricke (US20130330334A1, formerly U.S. patent 9,745,552), Fricke 2014 (Cell Mol Life Sci. 2014 Jun;71(11):2135-48, cited previously as Fricke 2013), and Yang (Transfusion. 2012 Jun;52(6):1333-47).
Applicant argues that the cited references do not teach every element of the claimed invention; specifically, the references do not teach that the modified and unmodified grafts are different and unrelated to each other, or that the first step is carried out from one day to three weeks before the second step. Applicant asserts that there is nothing in the references which teaches the unexpected and surprising advantages of the claimed method. 
Applicant’s arguments in view of the amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is hereby withdrawn, and the following new grounds of rejection is hereby issued, necessitated by Applicant’s amendments to the claims:

Claims 1, 4-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fricke (US20130330334A1, formerly U.S. patent 9,745,552) in view of Fricke 2014 (Cell Mol Life Sci. 2014 Jun;71(11):2135-48, cited previously as Fricke 2013), Franklin (WO2000038708A1), Tran (US20110300119A1), and Yang (Transfusion. 2012 Jun;52(6):1333-47).
Fricke teaches an in vitro method of modifying a cell graft containing immune cells comprising the step of incubating a cell graft containing immune cells with an anti-CD4 antibody (para. 0024). Fricke further teaches that such a graft is subsequently transplanted into a human being. (para. 0030 and figure 1) Fricke further teaches that such a modified graft may be used in a method of treating in a subject one or more diseases treatable by transplantation. (para. 0103 and claim 1).
Fricke also teaches that the administration of CD4 antibodies may be carried out for 1 minute to 7 days (para. 0024).
Fricke also teaches the use of a stem cell graft, such as cell suspensions. (para. 0047).
Fricke also teaches that the treatment is used for achieving tolerance or partial tolerance within the recipient's tissue against the modified graft upon transplantation of said modified graft, or may be used for reducing the likelihood of any one of the group consisting of graft versus host disease (GVHD), donor graft rejection, and organ rejection; particularly of GVHD upon transplantation of said graft (para. 0085).
Fricke also teaches that the graft may comprise a cell suspension comprising bone marrow cells, non-adherent bone marrow cells, peripheral blood cells, cord blood cells, lymphocytes, monocytes and/or macrophages; a stem-cell-containing tissue; and a stem-cell-containing organ (para. 0092-0094).
Fricke also teaches that the use of anti-CD4 antibodies in treating a graft allows for more successful grafts between HLA mismatch donors (para. 0049). As of the effective filing date, it was considered preferable to use HLA matches when performing cell transplantation grafts, (see, e.g.. Burroughs et al., “Comparison of Outcomes of HLA -Matched Related, Unrelated, or HLA-Haploidentical Related Hematopoietic Cell Transplantation following Nonmyeloablative Conditioning for Relapsed or Refractory Hodgkin Lymphoma”, Biol Blood Marrow Transplant. 2008 November; 14(11): 1279-1287.) The use of an HLA match for a graft as opposed to an HLA mismatch would have been a matter of routine optimization of the teachings of Fricke.
Fricke also teaches that the CD4 antagonist may comprise an anti-CD4 antibody. Fricke further teaches that the anti-CD4 antibody may be selected from the group consisting of Max16H5, OKT4A, OKT cdr4a, cCMT-412, and YHB46 (claim 7 and para. 0056-0058).
Fricke also teaches that the graft is additionally incubated with soluble bioactive molecules, selected from agents promoting one or more selected from the group consisting of immunosuppression, immunotolerance and formation of regulatory T cells, (claim 8).
Fricke also teaches the sequences of light and heavy chains of exemplary anti-CD4 antibodies, defined by VH1/VK1, VH2/VK2, VH4/VK2 and VH4/VK4 (para. 0063-0066). For example, the SEQ ID NO: 7 and 17 of Fricke teaches the VH2 and VK2, respectively, of the instant application.
Additionally, Fricke teaches that the graft to be used may comprise an organ, including skin (para. 0049, 0071-0072, and 0083-0085).
However, Fricke does not teach a second step of introducing an unmodified graft one day to three weeks after introducing a modified graft.
Fricke 2013 describes a hematopoietic stem cell graft treated with the anti-CD4 antibody MAX.16G5 IgG1 (figure 1). Fricke 2013 further teaches that blockage of CD4 by MAX.16H5 IgG1 leads to T-cell anergy, and after hematopoietic stem cell transfer, Tregs are generated that permanently suppress graft-versus-host disease (GvHD) specific T-cell clones (page 2146, right column, first paragraph). Fricke 2013 then describes that upon transplantation of an allogeneic graft from a GvHD-free recipient without pre-incubation of MAX.16H5 IgG1 (i.e., an unmodified graft) into a third-party recipient, no GvHD was inducible even when higher T-cell concentrations are used. This indicates the presence of a Treg-cell population maintaining the effect. Recipients do not die of GVHD and the time for impact of the graft-versus-leukemia (GvL) effect was increased (page 2146, right column, first paragraph).
Fricke 2013 also teaches that MAX.16H5 IgG1 effectively reduces graft rejection in human kidney transplantation (page 2136, left column, third paragraph).
Franklin teaches methods of preventing or ameliorating transplantation rejection reactions, where the transplantation can be of immune cells or another tissue, the method comprising treating a source of immune cells with a rejection preventing or ameliorating effective amount of a hydrolase or mixture of hydrolases, and administering the treated immune cells to a recipient animal, and further administering an antibody which binds CD4 (claim 3). 
Franklin teaches that it is desirable to induce tolerance in T cells to prevent GVHD (page 15, line 6), and the strategic knockdown of CD4 on cell surfaces, whether by hydrolases or by antibodies, blocks activation signals to reduce the severity of GVHD (page 15, lines 24-29). Franklin also teaches that this benefit may be seen in solid organ transplant (page 16, lines 6-12). 
Franklin further teaches that the treated cells may be administered some time before transplantation, such as 12, 24, 48, or 72 hours (page 17, lines 15-17).
Franklin further teaches that the tolerized cells are preferably T cells (page 15, line 18).
Tran teaches that Tregs are useful for the treatment or prevention of GVHD (para. 0076). Tran further teaches that administration of Tregs a short time prior to transplantation, for example a day before, is preferable, which makes the use of Tregs especially desirable for organ or tissue transplants (para. 0085). 
Tran also teaches that Tregs may be isolated from cord blood (para. 0062 and claim 22).
Yang teaches the use of ex vivo expanded human cord blood derived-Tregs for the prevention of allogenic acute GvHD (page 1334, right column, second paragraph and figure 3). Specifically, Yang teaches that many studies in mouse models of bone marrow transplantation have shown that fresh or culture-expanded mouse Tregs can effectively prevent GVHD, which suggests the therapeutic potential of human Tregs in GVHD (page 1334, left column, second paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above reference to arrive at the claimed invention. Fricke 2013 clearly shows that the treatment of a graft with an anti-CD4 antibody not only creates a Treg-rich environment which prevents GvHD, but this effect persists even upon transplantation to a third-party animal. This is indicative that the anti-CD4 antibody treatment would indeed lead to tolerance to further, subsequent immunological stimuli, such as the administration of an unmodified graft. Likewise, Yang and Tran also teach that Tregs are able to confer a lasting benefit against GVHD following introduction of donor bone marrow, tissue, or organs. The ability of an anti-CD4 antibody to increase Treg populations and confer resistance to GVHD was well-known in the prior art, including in the context of an ex vivo pre-treated graft, for example, as taught by Franklin. The skilled artisan, being aware of these properties, could then introduce further grafts into a site already primed to resist GVHD, according to the teachings of Yang and Tran. The use of an anti-CD4 antibody to generate a Treg rich modified graft according to the teachings of Fricke 2013 could be applied to the system taught by Yang, in which Tregs are introduced to a subject prior to a second graft containing unmodified cells. One of ordinary skill in the art could have combined the above teachings by known methods, and in combination, each element would have performed the same function as it does separately with a reasonable prediction of success. The use of a modified graft according to Fricke solves the known problem of introducing Tregs to a subject prior to engraftment of other tissues to prevent GVHD.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
In response to Applicant's arguments of unexpected results of the claimed method, Yang teaches that the application of Tregs prevents GvHD in response to a second immunological challenge, and Fricke 2013 teaches that blockage of CD4 by MAX.16H5 IgG1 results in Tregs that suppress GvHD. It was therefore known in the art that the use of a graft modified according to the teachings of the prior art would prevent GvHD. For this reason, the results presented in the disclosure are not surprising or unexpected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-22, and 25 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,745,552 in view of Fricke 2014 (Cell Mol Life Sci. 2014 Jun;71(11):2135-48, cited previously as Fricke 2013), and Yang (Transfusion. 2012 Jun;52(6):1333-47).
Applicant argues that the cited references do not teach every element of the claimed invention; specifically, the references do not teach that the modified and unmodified grafts are different and unrelated to each other, or that the first step is carried out from one day to three weeks before the second step. Applicant asserts that there is nothing in the references which teaches the unexpected and surprising advantages of the claimed method. 
Applicant’s arguments in view of the amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is hereby withdrawn, and the following new grounds of rejection is hereby issued, necessitated by Applicant’s amendments to the claims:

Claims 1, 4-22, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,745,552 in view of Fricke 2014 (Cell Mol Life Sci. 2014 Jun;71(11):2135-48, cited previously as Fricke 2013), Franklin (WO2000038708A1), Tran (US20110300119A1), and Yang (Transfusion. 2012 Jun;52(6):1333-47).
The ‘552 patent claims an in vitro method of modifying a cell graft containing immune cells comprising the step of incubating a cell graft containing CD4 positive immune cells with an anti CD4 antibody recognizing the first domain of CD4, wherein said incubating is carried out for from 1 minute to 1 day, and removing unbound antibody from said graft by washing said graft to yield a modified cell graft (claim 1).
The ‘552 patent also claims that said incubating is carried out with an antibody amount of from 0.1 μg/ml to 10 mg/ml (claim 3).
The ‘552 patent also claims that the graft is a cell suspension (claim 4), and may comprise stem cells (claim 6).
The ‘552 patent also claims that the anti-CD4 antibody may be Max16H5 (claim 7).
The ‘552 patent also claims that the graft may be additionally incubated with soluble bioactive molecules, selected from agents promoting one or more selected from the group consisting of immunosuppression, immunotolerance and formation of regulatory T cells (claim 8). 
However, the ‘552 patent does not teach a second step of introducing an unmodified graft one day to three weeks after introducing a modified graft.
Fricke teaches an in vitro method of modifying a cell graft containing immune cells comprising the step of incubating a cell graft containing immune cells with an anti-CD4 antibody (para. 0024). Fricke further teaches that such a graft is subsequently transplanted into a human being. (para. 0030 and figure 1) Fricke further teaches that such a modified graft may be used in a method of treating in a subject one or more diseases treatable by transplantation. (para. 0103 and claim 1).
Fricke also teaches that the administration of CD4 antibodies may be carried out for 1 minute to 7 days (para. 0024).
Fricke also teaches the use of a stem cell graft, such as cell suspensions. (para. 0047).
Fricke also teaches that the treatment is used for achieving tolerance or partial tolerance within the recipient's tissue against the modified graft upon transplantation of said modified graft, or may be used for reducing the likelihood of any one of the group consisting of graft versus host disease (GVHD), donor graft rejection, and organ rejection; particularly of GVHD upon transplantation of said graft (para. 0085).
Fricke also teaches that the graft may comprise a cell suspension comprising bone marrow cells, non-adherent bone marrow cells, peripheral blood cells, cord blood cells, lymphocytes, monocytes and/or macrophages; a stem-cell-containing tissue; and a stem-cell-containing organ (para. 0092-0094).
Fricke also teaches that the use of anti-CD4 antibodies in treating a graft allows for more successful grafts between HLA mismatch donors (para. 0049). As of the effective filing date, it was considered preferable to use HLA matches when performing cell transplantation grafts, (see, e.g.. Burroughs et al., “Comparison of Outcomes of HLA -Matched Related, Unrelated, or HLA-Haploidentical Related Hematopoietic Cell Transplantation following Nonmyeloablative Conditioning for Relapsed or Refractory Hodgkin Lymphoma”, Biol Blood Marrow Transplant. 2008 November; 14(11): 1279-1287.) The use of an HLA match for a graft as opposed to an HLA mismatch would have been a matter of routine optimization of the teachings of Fricke.
Fricke also teaches that the CD4 antagonist may comprise an anti-CD4 antibody. Fricke further teaches that the anti-CD4 antibody may be selected from the group consisting of Max16H5, OKT4A, OKT cdr4a, cCMT-412, and YHB46 (claim 7 and para. 0056-0058).
Fricke also teaches that the graft is additionally incubated with soluble bioactive molecules, selected from agents promoting one or more selected from the group consisting of immunosuppression, immunotolerance and formation of regulatory T cells, (claim 8).
Fricke also teaches the sequences of light and heavy chains of exemplary anti-CD4 antibodies, defined by VH1/VK1, VH2/VK2, VH4/VK2 and VH4/VK4 (para. 0063-0066). For example, the SEQ ID NO: 7 and 17 of Fricke teaches the VH2 and VK2, respectively, of the instant application.
Additionally, Fricke teaches that the graft to be used may comprise an organ, including skin (para. 0049, 0071-0072, and 0083-0085).
However, Fricke does not teach a second step of introducing an unmodified graft one day to three weeks after introducing a modified graft.
Fricke 2013 describes a hematopoietic stem cell graft treated with the anti-CD4 antibody MAX.16G5 IgG1 (figure 1). Fricke 2013 further teaches that blockage of CD4 by MAX.16H5 IgG1 leads to T-cell anergy, and after hematopoietic stem cell transfer, Tregs are generated that permanently suppress graft-versus-host disease (GvHD) specific T-cell clones (page 2146, right column, first paragraph). Fricke 2013 then describes that upon transplantation of an allogeneic graft from a GvHD-free recipient without pre-incubation of MAX.16H5 IgG1 (i.e., an unmodified graft) into a third-party recipient, no GvHD was inducible even when higher T-cell concentrations are used. This indicates the presence of a Treg-cell population maintaining the effect. Recipients do not die of GVHD and the time for impact of the graft-versus-leukemia (GvL) effect was increased (page 2146, right column, first paragraph).
Fricke 2013 also teaches that MAX.16H5 IgG1 effectively reduces graft rejection in human kidney transplantation (page 2136, left column, third paragraph).
Franklin teaches methods of preventing or ameliorating transplantation rejection reactions, where the transplantation can be of immune cells or another tissue, the method comprising treating a source of immune cells with a rejection preventing or ameliorating effective amount of a hydrolase or mixture of hydrolases, and administering the treated immune cells to a recipient animal, and further administering an antibody which binds CD4 (claim 3). 
Franklin teaches that it is desirable to induce tolerance in T cells to prevent GVHD (page 15, line 6), and the strategic knockdown of CD4 on cell surfaces, whether by hydrolases or by antibodies, blocks activation signals to reduce the severity of GVHD (page 15, lines 24-29). Franklin also teaches that this benefit may be seen in solid organ transplant (page 16, lines 6-12). 
Franklin further teaches that the treated cells may be administered some time before transplantation, such as 12, 24, 48, or 72 hours (page 17, lines 15-17).
Franklin further teaches that the tolerized cells are preferably T cells (page 15, line 18).
Tran teaches that Tregs are useful for the treatment or prevention of GVHD (para. 0076). Tran further teaches that administration of Tregs a short time prior to transplantation, for example a day before, is preferable, which makes the use of Tregs especially desirable for organ or tissue transplants (para. 0085). 
Tran also teaches that Tregs may be isolated from cord blood (para. 0062 and claim 22).
Yang teaches the use of ex vivo expanded human cord blood derived-Tregs for the prevention of allogenic acute GvHD (page 1334, right column, second paragraph and figure 3). Specifically, Yang teaches that many studies in mouse models of bone marrow transplantation have shown that fresh or culture-expanded mouse Tregs can effectively prevent GVHD, which suggests the therapeutic potential of human Tregs in GVHD (page 1334, left column, second paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above reference to arrive at the claimed invention. Fricke 2013 clearly shows that the treatment of a graft with an anti-CD4 antibody not only creates a Treg-rich environment which prevents GvHD, but this effect persists even upon transplantation to a third-party animal. This is indicative that the anti-CD4 antibody treatment would indeed lead to tolerance to further, subsequent immunological stimuli, such as the administration of an unmodified graft. Likewise, Yang and Tran also teach that Tregs are able to confer a lasting benefit against GVHD following introduction of donor bone marrow, tissue, or organs. The ability of an anti-CD4 antibody to increase Treg populations and confer resistance to GVHD was well-known in the prior art, including in the context of an ex vivo pre-treated graft, for example, as taught by Franklin. The skilled artisan, being aware of these properties, could then introduce further grafts into a site already primed to resist GVHD, according to the teachings of Yang and Tran. The use of an anti-CD4 antibody to generate a Treg rich modified graft according to the teachings of Fricke 2013 could be applied to the system taught by Yang, in which Tregs are introduced to a subject prior to a second graft containing unmodified cells. One of ordinary skill in the art could have combined the above teachings by known methods, and in combination, each element would have performed the same function as it does separately with a reasonable prediction of success. The use of a modified graft according to Fricke solves the known problem of introducing Tregs to a subject prior to engraftment of other tissues to prevent GVHD.
Claims 1, 4-22, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, and 10-16 of U.S. Patent No. 10,577,588 in view of Fricke 2014 (Cell Mol Life Sci. 2014 Jun;71(11):2135-48, cited previously as Fricke 2013), Franklin (WO2000038708A1), Tran (US20110300119A1), and Yang (Transfusion. 2012 Jun;52(6):1333-47). This is a new grounds of rejection.
The '588 patent claims a method of treating in a subject one or more diseases treatable by transplantation, the method comprising administering a modified cell graft containing immune cells; wherein said graft is obtainable by:
a) incubating a cell graft containing CD4 positive immune cells with an anti-CD4 antibody recognizing the first domain of CD4, wherein said incubating is carried out for from 1 minute to 1 day to allow the binding of the anti CD4 antibody to from 40% to 100% of the accessible CD4 epitopes of said cell graft, and
b) removing unbound antibody from said graft by washing said graft to yield said modified cell graft (claim 1).
The ‘588 patent also claims that said graft is selected from the group consisting of a cell suspension, a tissue and an organ (claim 2).
The ‘588 patent also claims that the graft may be a cell suspension and wherein an amount of from 2×106 cells to 2×1010 nucleated cells are administered to said subject (claim 5).
The ‘588 patent also claims that the anti-CD4 antibody may be Max16H5 (claim 6).
The ‘588 patent also claims that the graft may be additionally incubated with soluble bioactive molecules (claim 7).
The ‘588 patent also claims that the graft may comprise stem cells (claim 10).
The ‘588 patent also claims that the treatment is characterized by one or more features selected from the group consisting of:
i) implying a reduced likelihood of developing any one of the group consisting of GvHD, donor graft rejection, and organ rejection; particularly of GvHD, upon transplantation of said graft;
ii) implying tolerance within the transplanted immunocompetent cells against the recipient's tissue upon transplantation of said modified graft;
iii) implying tolerance or partial tolerance within the recipient's tissue against the modified graft upon transplantation of said modified graft; and
iv) silencing cell activation within said graft (claim 4).
However, the ‘588 patent does not teach a second step of introducing an unmodified graft one day to three weeks after introducing a modified graft.
Fricke teaches an in vitro method of modifying a cell graft containing immune cells comprising the step of incubating a cell graft containing immune cells with an anti-CD4 antibody (para. 0024). Fricke further teaches that such a graft is subsequently transplanted into a human being. (para. 0030 and figure 1) Fricke further teaches that such a modified graft may be used in a method of treating in a subject one or more diseases treatable by transplantation. (para. 0103 and claim 1).
Fricke also teaches that the administration of CD4 antibodies may be carried out for 1 minute to 7 days (para. 0024).
Fricke also teaches the use of a stem cell graft, such as cell suspensions. (para. 0047).
Fricke also teaches that the treatment is used for achieving tolerance or partial tolerance within the recipient's tissue against the modified graft upon transplantation of said modified graft, or may be used for reducing the likelihood of any one of the group consisting of graft versus host disease (GVHD), donor graft rejection, and organ rejection; particularly of GVHD upon transplantation of said graft (para. 0085).
Fricke also teaches that the graft may comprise a cell suspension comprising bone marrow cells, non-adherent bone marrow cells, peripheral blood cells, cord blood cells, lymphocytes, monocytes and/or macrophages; a stem-cell-containing tissue; and a stem-cell-containing organ (para. 0092-0094).
Fricke also teaches that the use of anti-CD4 antibodies in treating a graft allows for more successful grafts between HLA mismatch donors (para. 0049). As of the effective filing date, it was considered preferable to use HLA matches when performing cell transplantation grafts, (see, e.g.. Burroughs et al., “Comparison of Outcomes of HLA -Matched Related, Unrelated, or HLA-Haploidentical Related Hematopoietic Cell Transplantation following Nonmyeloablative Conditioning for Relapsed or Refractory Hodgkin Lymphoma”, Biol Blood Marrow Transplant. 2008 November; 14(11): 1279-1287.) The use of an HLA match for a graft as opposed to an HLA mismatch would have been a matter of routine optimization of the teachings of Fricke.
Fricke also teaches that the CD4 antagonist may comprise an anti-CD4 antibody. Fricke further teaches that the anti-CD4 antibody may be selected from the group consisting of Max16H5, OKT4A, OKT cdr4a, cCMT-412, and YHB46 (claim 7 and para. 0056-0058).
Fricke also teaches that the graft is additionally incubated with soluble bioactive molecules, selected from agents promoting one or more selected from the group consisting of immunosuppression, immunotolerance and formation of regulatory T cells, (claim 8).
Fricke also teaches the sequences of light and heavy chains of exemplary anti-CD4 antibodies, defined by VH1/VK1, VH2/VK2, VH4/VK2 and VH4/VK4 (para. 0063-0066). For example, the SEQ ID NO: 7 and 17 of Fricke teaches the VH2 and VK2, respectively, of the instant application.
Additionally, Fricke teaches that the graft to be used may comprise an organ, including skin (para. 0049, 0071-0072, and 0083-0085).
However, Fricke does not teach a second step of introducing an unmodified graft one day to three weeks after introducing a modified graft.
Fricke 2013 describes a hematopoietic stem cell graft treated with the anti-CD4 antibody MAX.16G5 IgG1 (figure 1). Fricke 2013 further teaches that blockage of CD4 by MAX.16H5 IgG1 leads to T-cell anergy, and after hematopoietic stem cell transfer, Tregs are generated that permanently suppress graft-versus-host disease (GvHD) specific T-cell clones (page 2146, right column, first paragraph). Fricke 2013 then describes that upon transplantation of an allogeneic graft from a GvHD-free recipient without pre-incubation of MAX.16H5 IgG1 (i.e., an unmodified graft) into a third-party recipient, no GvHD was inducible even when higher T-cell concentrations are used. This indicates the presence of a Treg-cell population maintaining the effect. Recipients do not die of GVHD and the time for impact of the graft-versus-leukemia (GvL) effect was increased (page 2146, right column, first paragraph).
Fricke 2013 also teaches that MAX.16H5 IgG1 effectively reduces graft rejection in human kidney transplantation (page 2136, left column, third paragraph).
Franklin teaches methods of preventing or ameliorating transplantation rejection reactions, where the transplantation can be of immune cells or another tissue, the method comprising treating a source of immune cells with a rejection preventing or ameliorating effective amount of a hydrolase or mixture of hydrolases, and administering the treated immune cells to a recipient animal, and further administering an antibody which binds CD4 (claim 3). 
Franklin teaches that it is desirable to induce tolerance in T cells to prevent GVHD (page 15, line 6), and the strategic knockdown of CD4 on cell surfaces, whether by hydrolases or by antibodies, blocks activation signals to reduce the severity of GVHD (page 15, lines 24-29). Franklin also teaches that this benefit may be seen in solid organ transplant (page 16, lines 6-12). 
Franklin further teaches that the treated cells may be administered some time before transplantation, such as 12, 24, 48, or 72 hours (page 17, lines 15-17).
Franklin further teaches that the tolerized cells are preferably T cells (page 15, line 18).
Tran teaches that Tregs are useful for the treatment or prevention of GVHD (para. 0076). Tran further teaches that administration of Tregs a short time prior to transplantation, for example a day before, is preferable, which makes the use of Tregs especially desirable for organ or tissue transplants (para. 0085). 
Tran also teaches that Tregs may be isolated from cord blood (para. 0062 and claim 22).
Yang teaches the use of ex vivo expanded human cord blood derived-Tregs for the prevention of allogenic acute GvHD (page 1334, right column, second paragraph and figure 3). Specifically, Yang teaches that many studies in mouse models of bone marrow transplantation have shown that fresh or culture-expanded mouse Tregs can effectively prevent GVHD, which suggests the therapeutic potential of human Tregs in GVHD (page 1334, left column, second paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above reference to arrive at the claimed invention. Fricke 2013 clearly shows that the treatment of a graft with an anti-CD4 antibody not only creates a Treg-rich environment which prevents GvHD, but this effect persists even upon transplantation to a third-party animal. This is indicative that the anti-CD4 antibody treatment would indeed lead to tolerance to further, subsequent immunological stimuli, such as the administration of an unmodified graft. Likewise, Yang and Tran also teach that Tregs are able to confer a lasting benefit against GVHD following introduction of donor bone marrow, tissue, or organs. The ability of an anti-CD4 antibody to increase Treg populations and confer resistance to GVHD was well-known in the prior art, including in the context of an ex vivo pre-treated graft, for example, as taught by Franklin. The skilled artisan, being aware of these properties, could then introduce further grafts into a site already primed to resist GVHD, according to the teachings of Yang and Tran. The use of an anti-CD4 antibody to generate a Treg rich modified graft according to the teachings of Fricke 2013 could be applied to the system taught by Yang, in which Tregs are introduced to a subject prior to a second graft containing unmodified cells. One of ordinary skill in the art could have combined the above teachings by known methods, and in combination, each element would have performed the same function as it does separately with a reasonable prediction of success. The use of a modified graft according to Fricke solves the known problem of introducing Tregs to a subject prior to engraftment of other tissues to prevent GVHD.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644